Exhibit 10.2(a)

UNITED STATES OF AMERICA

Before The

OFFICE OF THRIFT SUPERVISION

 

In the Matter of    )    Order No.: WE-08-003    )   
AMERICAN SAVINGS BANK, F.S.B.,    )    Effective Date: January 23, 2008
Honolulu, Hawaii.    )       )    OTS Docket No.: 08384    )       )   

CONSENT ORDER OF ASSESSMENT OF A CIVIL MONEY PENALTY

WHEREAS, American Savings Bank, F.S.B., Honolulu, Hawaii, OTS Docket No. 08384
(Institution), by and through its Board of Directors (Board), has executed a
Stipulation and Consent to the Issuance of an Order of Assessment of a Civil
Money Penalty (Stipulation); and

WHEREAS, the Institution, by executing the Stipulation, has consented and agreed
to the issuance of this Order of Assessment of Civil Money Penalty (Order) by
the Office of Thrift Supervision (OTS), pursuant to 42 U.S.C. § 4012a(f); and

WHEREAS, the Director of the OTS has delegated to the Regional Directors of the
OTS the authority to issue consent orders on behalf of the OTS.

NOW THEREFORE, IT IS ORDERED THAT:

1. Payment of Civil Money Penalty. Within ten (10) calendar days after date of
this Order, the Institution shall pay the sum of Thirty Seven Thousand Seven
Hundred and Thirty Dollars ($37,730) by tendering a certified check or bank
draft made payable to the order of the National Flood Insurance Program —
Mitigation Fund, together with a copy of the executed CMP Order and a cover
letter referencing American Savings



--------------------------------------------------------------------------------

Bank, F.S.B., Honolulu, Hawaii, OTS Docket No. 08384, to: Kevin Montgomery,
Financial Management Specialist, Federal Emergency Management Agency, National
Flood Insurance Program, 7700 Hubble Drive, Lanham, Maryland 20706. A copy of
the certified check or bank draft and the cover letter shall be provided by U.S.
Mail or overnight courier to James A. Hendriksen, Regional Enforcement Counsel,
Office of Thrift Supervision, 2001 Junipero Serra Boulevard, Suite 650, Daly
City, CA, 94014-3897.

2. Duration Termination or Suspension of Order. This Order is and shall become
effective on the date it is issued, as shown in the caption hereof.

 

THE OFFICE OF THRIFT SUPERVISION By:  

/s/ Darrel W. Dochow

  Darrel W. Dochow   Regional Director, West

 

2